749 P.2d 576 (1988)
305 Or. 43
STATE of Oregon, Petitioner On Review/Respondent On Review,
v.
Mindi Marie TUCKER, Respondent On Review/Petitioner On Review.
TC 85-0025; CA A36725; SC S34368, S34604.
Supreme Court of Oregon, In Banc.
February 2, 1988.
Stephen F. Peifer, Asst. Atty. Gen., Salem, filed the petition for review and Jonathan H. Fussner, Asst. Atty. Gen., Salem, filed the supplemental petition for review on behalf of the petitioner State of Or. With them on the petitions were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Wayne Mackeson, Portland, filed the petition for review on behalf of the petitioner Mindi Marie Tucker. With him on the petition was Des Connall and Dan Lorenz, P.C., Portland.
MEMORANDUM OPINION.
The petitions for review of the State of Oregon and the defendant are denied. The supplemental petition for review of the State of Oregon is allowed. The decision of the Court of Appeals, 740 P.2d 182, is vacated, and the case is remanded to the Court of Appeals for consideration of the issue raised in the supplemental petition of the State of Oregon.
PETERSON, C.J., and JONES, J., would have allowed review on the original petitions of the State of Oregon and defendant.